DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed in the AFCP dated 10/06/2021 have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-7 and 9-21 (renumbered 1-20) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments have been fully considered and are persuasive. In particular, no prior art teaches:
providing the at least one biophysical indicator to a long short term memory (LSTM) network, the LSTM network comprising a LSTM layer and a fully connected layer, the LSTM layer comprising a series of LSTM units,  each LSTM unit in the series of LSTM units being connected to a respective convolutional neural network (CNN), each LSTM unit and each respective CNN being associated with a particular historical time period in a time series, wherein each LSTM unit uses input from the respective CNN and each LSTM unit, except a last LSTM unit in the series of LSTM units, generates output data for use by a successive LSTM unit in the series of LSTM units,  and wherein the output data generated by the last LSTM unit in the series of LSTM units of the LSTM layer is transmitted to the fully connected layer of the LSTM to generate at least one prediction for a wildfire risk for the at least one geographical area for an upcoming time period.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

KEVIN W FIGUEROA
Examiner
Art Unit 2124



/Kevin W Figueroa/Examiner, Art Unit 2124